DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Minoru Kurose on May 31, 2022.
In the Claims
10. (Currently Amended) A base station apparatus configured to communicate with a terminal apparatus, the base station apparatus comprising: 
radio resource control circuitry configured to configure a plurality of resources for transmitting a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window, the plurality of SSBs including at least a first SSB and a second SSB; and 
transmission circuitry configured to transmit the plurality of SSBs within the predetermined transmission window in an unlicensed band, wherein: 
the first SSB comprises a first primary synchronization signal (PSS), a first secondary synchronization signal (SSS), and a first physical broadcast channel (PBCH),
the second SSB comprises a second PSS, a second SSS, and a second PBCH, 
the transmission circuitry is further configured to transmit first information associated with a quasi-co location (QCL) between the plurality of SSBs first SSB and the second SSB, and
in a case that a first remainder obtained by dividing a first time-domain index for transmitting the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value,Appl. No.: 16/967,714 transmission circuitry is further configured to transmit the plurality of SSBs by applying the QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively.  
13. (Canceled) 
15. (Currently Amended) A terminal apparatus configured to communicate with a base station apparatus, the terminal apparatus comprising: 
reception circuitry configured to receive a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window in an unlicensed band, the plurality of SSBs including at least a first SSB and a second SSB and being transmitted by using a plurality of resources within the predetermined transmission window, wherein: 
the first SSB comprises a first primary synchronization signal (PSS), a first secondary synchronization signal (SSS), and a first physical broadcast channel (PBCH),
the second SSB comprises a second PSS, a second SSS, and a second PBCH, 
the reception circuitry is further configured to receive first information associated with a quasi-co location (QCL) between the plurality of SSBs first SSB and the second SSB, and
in a case that a first remainder obtained by dividing a first time-domain index for transmittingAttorney Docket No.: US82137 the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value, the reception circuitry is further configured to receive the plurality of SSBs, the plurality of SSBs being transmitted by applying the QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively.  
18. (Canceled) 
20. (Currently Amended) A communication method for a base station apparatus configured to communicate with a terminal apparatus, the communication method comprising: 
configuring a plurality of resources for transmitting a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window, the plurality of SSBs including at least a first SSB and a second SSB; 
transmitting the plurality of SSBs within the predetermined transmission window in an unlicensed band, wherein: 
the first SSB comprises a first primary synchronization signal (PSS), a first secondary synchronization signal (SSS), and a first physical broadcast channel (PBCH), and 
the second SSB comprises a second PSS, a second SSS, and a second PBCH; and 
transmitting first information associated with a quasi-co location (QCL) between the plurality of first SSB SSBs and the second SSB, and
in a case that a first remainder obtained by dividing a first time-domain index for transmitting the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value,Appl. No.: 16/967,714 transmitting the plurality of SSBs by applying the QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively.  
21. (Currently Amended) A communication method for a terminal apparatus configured to communicate with a base station apparatus, the communication method comprising:
receiving a plurality of synchronization signal blocks (SSBs) within a predetermined transmission window in an unlicensed band, the plurality of SSBs including at least a first SSB and a second SSB and being transmitted by using a plurality of resources within the predetermined transmission window, wherein: 
the first SSB comprises a first primary synchronization signal (PSS), a first secondary synchronization signal (SSS), and a first physical broadcast channel (PBCH), and the second SSB comprises a second PSS, a second SSS, and a second PBCH; and receiving first information associated with a quasi-co location (QCL) between the plurality of first SSB SSBs and the second SSB, and
in a case that a first remainder obtained by dividing a first time-domain index for transmittingAttorney Docket No.: US82137 the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value, receiving the plurality of SSBs, the plurality of SSBs being transmitted by applying the QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively.
Allowable Subject Matter
3.	Claims 10, 15, and 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the best prior art found during the examination of the present, Astrom et al. (U.S. Patent Application Publication # 2020/0205095 A1) teach “providing an indication on network access signalling configuration in an early part of synchronisation procedure will facilitate for the wireless communication device to take appropriate actions directly without extensive efforts with blind detection.”(Paragraph [0007])Also, Astrom et al. teach an SSB comprising of one or more synchronization signals. (Fig(s).1, 3, and 6-7), in view of the R1-1715145 document (“WF on Network Assisted SS Block Repetition”, 21st-25th August 2017) teach “NR should support network indication of SS burst set periodicity and information to derive measurement timing/duration (e.g., time window for NR-SS detection)”(page 2), and Harada (U.S. Patent Application Publication # 2020/0404537 A1) teach “The specific information element may indicate quasi co-location (QCL) related information about QCL between SSBs.”(Paragraph [0130]), fail to disclose: “… in a case that a first remainder obtained by dividing a first time-domain index for transmitting the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value,Appl. No.: 16/967,714 transmission circuitry is further configured to transmit the plurality of SSBs by applying the QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 11-12 and 14 are also allowed by virtue of their dependency on claim 10.
Regarding claim 15, the best prior art found during the examination of the present, Astrom et al. (U.S. Patent Application Publication # 2020/0205095 A1) teach “providing an indication on network access signalling configuration in an early part of synchronisation procedure will facilitate for the wireless communication device to take appropriate actions directly without extensive efforts with blind detection.”(Paragraph [0007])Also, Astrom et al. teach an SSB comprising of one or more synchronization signals. (Fig(s).1, 3, and 6-7), in view of the R1-1715145 document (“WF on Network Assisted SS Block Repetition”, 21st-25th August 2017) teach “NR should support network indication of SS burst set periodicity and information to derive measurement timing/duration (e.g., time window for NR-SS detection)”(page 2), and Harada (U.S. Patent Application Publication # 2020/0404537 A1) teach “The specific information element may indicate quasi co-location (QCL) related information about QCL between SSBs.”(Paragraph [0130]), fail to disclose: “… in a case that a first remainder obtained by dividing a first time-domain index for transmittingAttorney Docket No.: US82137 the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value, the reception circuitry is further configured to receive the plurality of SSBs, the plurality of SSBs being transmitted by applying the QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 16-17 and 19 are also allowed by virtue of their dependency on claim 15.
Regarding claim 20, the best prior art found during the examination of the present, Astrom et al. (U.S. Patent Application Publication # 2020/0205095 A1) teach “providing an indication on network access signalling configuration in an early part of synchronisation procedure will facilitate for the wireless communication device to take appropriate actions directly without extensive efforts with blind detection.”(Paragraph [0007])Also, Astrom et al. teach an SSB comprising of one or more synchronization signals. (Fig(s).1, 3, and 6-7), in view of the R1-1715145 document (“WF on Network Assisted SS Block Repetition”, 21st-25th August 2017) teach “NR should support network indication of SS burst set periodicity and information to derive measurement timing/duration (e.g., time window for NR-SS detection)”(page 2), and Harada (U.S. Patent Application Publication # 2020/0404537 A1) teach “The specific information element may indicate quasi co-location (QCL) related information about QCL between SSBs.”(Paragraph [0130]), fail to disclose: “… in a case that a first remainder obtained by dividing a first time-domain index for transmitting the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value,Appl. No.: 16/967,714 transmitting the plurality of SSBs by applying the QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 21, the best prior art found during the examination of the present, Astrom et al. (U.S. Patent Application Publication # 2020/0205095 A1) teach “providing an indication on network access signalling configuration in an early part of synchronisation procedure will facilitate for the wireless communication device to take appropriate actions directly without extensive efforts with blind detection.”(Paragraph [0007])Also, Astrom et al. teach an SSB comprising of one or more synchronization signals. (Fig(s).1, 3, and 6-7), in view of the R1-1715145 document (“WF on Network Assisted SS Block Repetition”, 21st-25th August 2017) teach “NR should support network indication of SS burst set periodicity and information to derive measurement timing/duration (e.g., time window for NR-SS detection)”(page 2), and Harada (U.S. Patent Application Publication # 2020/0404537 A1) teach “The specific information element may indicate quasi co-location (QCL) related information about QCL between SSBs.”(Paragraph [0130]), fail to disclose: “… in a case that a first remainder obtained by dividing a first time-domain index for transmittingAttorney Docket No.: US82137 the first SSB by a first predetermined value is equal to a second remainder obtained by dividing a second time-domain index for transmitting the second SSB by a second predetermined value, receiving the plurality of SSBs, the plurality of SSBs being transmitted by applying the QCL to the first SSB and the second SSB in which the first remainder and the second remainder correspond to the first SSB and the second SSB, respectively.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kim et al. (U.S. Patent Application Publication # 2020/0322932 A1) teach “a CORESET configuration may include a time/frequency resource region in which a PDCCH may be transmitted, information on whether interleaving is applied, precoder granularity, an REG bundle size, a QCL relationship between SSBs or RSs, etc.”(Paragraph [0448])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 3, 2022